                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $21,000.00 IN UNITED
 STATES CURRENCY,

                       Defendant.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                      Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                     The Defendant In Rem

       2.      The defendant property, approximately $21,000.00 in United States currency, was

seized on or about August 6, 2019, from Nelson Blas at or near 2XXX W. Rawson Avenue, Oak

Creek, Wisconsin.

       3.      The defendant property is presently in the custody of the United States Marshal

Service in Milwaukee, Wisconsin.




             Case 2:19-cv-01782 Filed 12/05/19 Page 1 of 7 Document 1
                                      Jurisdiction and Venue

       4.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

       6.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       7.      The defendant property, approximately $21,000.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                Facts

       8.      Marijuana is a Schedule I controlled substance.

       9.      As a convicted felon, Nelson Blas is prohibited from possessing a firearm.

August 6, 2019 execution of search warrant at Nelson Blas and T.M.’s residence

       10.     On August 6, 2019, officers executed a search warrant at the residence of Nelson

Blas and his girlfriend, who has the initials T.M., located at 2XXX W. Rawson Avenue, Oak

Creek, Wisconsin (“Oak Creek residence”).

       11.     Nelson Blas, T.M., Nelson Blas’s brother – who has the initials T.B. – and a

minor child were present during execution of the search warrant.



                                                   2

              Case 2:19-cv-01782 Filed 12/05/19 Page 2 of 7 Document 1
       12.    On August 6, 2019, Nelson Blas had the following items on his person:

              A.     Approximately $738 inside a Crown Royal bag, which currency is not
                     included in the defendant currency in this case;

              B.     A glass pipe;

              C.     A baggie containing approximately 2.2 grams of marijuana;

              D.     One vape cartridge; and

              E.     Two marijuana (THC) vape cartridges.

       13.    On August 6, 2019, the following items, among other things, were inside the Oak

Creek residence:

              A.     In the master bedroom:

                        i.   Approximately 490 grams of marijuana, along with a digital scale
                             and packaging bags – all located inside a backpack;

                      ii.    A baggie containing approximately 2.1 grams of marijuana;

                      iii.   A bowl containing approximately 5 grams of marijuana;

                      iv.    A grinder;

                       v.    A loaded handgun under the mattress;

                      vi.    Approximately $3,000 in United States currency, which is a
                             portion of the defendant currency in this case. The currency was
                             inside a box for THC vape cartridges, which box also contained
                             several THC vape cartridges – all located inside the closet; and

                     vii.    A total of approximately 13 THC cartridges.

              B.     In the basement:

                        i.   A plastic tote with packaging items containing marijuana residue;

                      ii.    A large plastic container with additional packaging items and
                             empty baggies;

                      iii.   A plastic tote containing approximately 226 grams of marijuana
                             labeled as being sourced from California;


                                               3

             Case 2:19-cv-01782 Filed 12/05/19 Page 3 of 7 Document 1
                            iv.     Approximately $18,000 in United States currency, which is the
                                    remaining portion of the defendant currency in this case. The
                                    currency was located inside a Crown Royal bag, which was inside
                                    a black trash bag, which was inside a box – all located about ten
                                    feet from the 226 grams of marijuana described in
                                    paragraph 13.B.iii.

                                        a. The approximately $18,000 in United States currency was
                                           bundled and rubber banded in eighteen $1,000 stacks.

                                        b. A drug detection canine conducted a drug sniff of the
                                           approximately $18,000 in United States currency and
                                           positively alerted to the presence of narcotics on the
                                           currency.

                  C.       In the kitchen:

                              i.    Four THC vape cartridges;

                             ii.    Baggies and vacuum-seal bags with marijuana residue;

                            iii.    A glass pipe and rolling papers;

                            iv.     A container with THC dab residue; and

                             v.     An electronic nail system used to smoke “dabs or shatter.” 1

                  D.       In a detached garage: A box containing approximately 100 empty plastic
                           vape cartridge packaging containers.

         14.      On August 6, 2019, one of Nelson Blas’s cell phones contained, among other

things, the following:

                  A.       An incoming message dated August 4, 2019, from an individual having
                           the initials C.J. asking to purchase marijuana;

                  B.       An outgoing message dated August 6, 2019, to an individual having the
                           initials J.H. stating that THC vape cartridges were $25;

                  C.       Flight information for Nelson Blas flying to Los Angeles, California, on
                           July 27, 2019; and

                  D.       Flight information for Nelson Blas to fly to Los Angeles, California, on
                           August 8, 2019.

1
 Dabs and shatter are concentrated forms of THC that are turned into a hard plastic-like material. A heated tool is
used to burn them and then inhale the fumes.
                                                        4

                Case 2:19-cv-01782 Filed 12/05/19 Page 4 of 7 Document 1
                             Administrative Forfeiture Proceedings

       15.     On or about August 30, 2019, the Drug Enforcement Administration (“DEA”)

began administrative forfeiture proceedings against the approximately $21,000.00 in United

States currency seized from Nelson Blas’s residence on August 6, 2019, on the ground that the

seized currency was used or intended to be used in exchange for controlled substances or was

proceeds of trafficking in controlled substances.

       16.     On or about September 23, 2019, Nelson Blas filed a claim with the DEA in the

administrative forfeiture proceeding to the defendant approximately $21,000.00 in United States

currency.

                                   Warrant for Arrest In Rem

       17.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       18.     The plaintiff alleges and incorporates by reference the paragraphs above.

       19.     By the foregoing and other acts, the defendant property, approximately

$21,000.00 in United States currency, was used or intended to be used in exchange for controlled

substances, represents proceeds of trafficking in controlled substances, or was used or intended

to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

       20.     The defendant approximately $21,000.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $21,000.00 in United States currency, be issued; that due

notice be given to all interested parties to appear and show cause why the forfeiture should not
                                                    5

              Case 2:19-cv-01782 Filed 12/05/19 Page 5 of 7 Document 1
be decreed; that judgment declare the defendant property to be condemned and forfeited to the

United States of America for disposition according to law; and that the United States of America

be granted such other and further relief as this Court may deem just and equitable, together with

the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 5th day of December, 2019.

                                              Respectfully submitted,

                                              MATTHEW D. KRUEGER
                                              United States Attorney


                                      By:      s/SCOTT J. CAMPBELL
                                              SCOTT J. CAMPBELL
                                              Assistant United States Attorney
                                              Scott J. Campbell Bar Number: 1017721
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1700
                                              Fax: (414) 297-1738
                                              E-Mail: scott.campbell@usdoj.gov




                                                 6

             Case 2:19-cv-01782 Filed 12/05/19 Page 6 of 7 Document 1
                                          Verification

       I, Jason Baranek, hereby verify and declare under penalty of perjury that I am a Task

Force Officer with the Drug Enforcement Administration (DEA) in Milwaukee, that I have read

the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and

that the factual matters contained in paragraphs 8 through 14 of the Verified Complaint are true

to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Task Force Officer with DEA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 12/04/2019                              s/JASON BARANEK
                                             Jason Baranek
                                             Task Force Officer




                                                7

             Case 2:19-cv-01782 Filed 12/05/19 Page 7 of 7 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                              APPROXIMATELY $21,000.00 IN UNITED STATES CURRENCY

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

12/05/2019                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                               Case 2:19-cv-01782
                                      AM O U N T               APPLYFiled
                                                                    IN G IFP 12/05/19 PageJU1D GofE 1 Document M1-1
                                                                                                                 AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                   Case No.

 APPROXIMATELY $21,000.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 5th day of

December, 2019, by the United States Attorney for the Eastern District of Wisconsin, which

seeks the forfeiture of the above-named defendant property pursuant to Title 21, United States

Code, Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give

notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant property be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $21,000.00 in United States currency, which was seized on or about

August 6, 2019, from Nelson Blas at or near 2XXX W. Rawson Avenue, Oak Creek, Wisconsin,

and which is presently in the custody of the United States Marshal Service in Milwaukee,




             Case 2:19-cv-01782 Filed 12/05/19 Page 1 of 2 Document 1-2
Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further order of this

Court.


         Dated this      day of                        , 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

         This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


             Case 2:19-cv-01782 Filed 12/05/19 Page 2 of 2 Document 1-2
